UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

IRENE ASHU,
Petitioner,

v.
                                                                    No. 96-2376
U.S. IMMIGRATION & NATURALIZATION
SERVICE,
Respondent.

On Petition for Review of an Order
of the Board of Immigration Appeals.
(A70-685-302)

Submitted: March 17, 1998

Decided: April 3, 1998

Before HAMILTON and MOTZ, Circuit Judges, and
BUTZNER, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Donald L. Schlemmer, Washington, D.C., for Respondent. Frank W.
Hunger, Assistant Attorney General, Civil Division, Stephen W.
Funk, Senior Litigation Counsel, James A. Hunolt, Office of Immi-
gration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Irene Ashu petitions for review of an order of the Board of Immi-
gration Appeals ["the Board"] denying her application for asylum and
withholding of deportation but granting her application for voluntary
departure. Because substantial evidence supports the Board's deci-
sion, we affirm.

Ashu, a native and citizen of Cameroon, entered the United States
as a visitor. She overstayed her visa and concedes her deportability.
Following a hearing, an Immigration Judge denied Ashu's petitions
for asylum and withholding of deportation but granted her application
for voluntary departure. The Board reviewed her claims and found
that there were inconsistencies between her testimony and her appli-
cation and written statement. The Board also found inconsistencies in
the background information in the record. Accordingly, the Board
concluded that Ashu was not credible. Further, the Board determined
that, even assuming that Ashu was credible, she failed to establish
that she was persecuted or has a well-founded fear of persecution
based upon one of the statutory grounds, and therefore the Board dis-
missed her appeal. Ashu timely petitions this court for review of the
Board's order.

In her petition, Ashu avers that she suffered past persecution based
upon her political opinion and also that she has a genuine, well-
founded fear that if she returns to Cameroon her life will be in danger
because of her political opinion. Ashu claims that because of her
political affiliation with groups advocating human rights and equality
among the people, such as the Social Democratic Front ["SDF"], the
South West Elite Association ["SWELA"], and the Cameroon Anglo-
phone Movement ["CAM"], she was arrested and briefly detained on
two different occasions. Ashu also states that she fears future persecu-
tion because her father, a member of CAM and a founder of the Lib-

                    2
eral Democratic Party ["LDP"], was detained on different occasions,
her cousin was killed for participating in a protest, and her friend who
was an SDF organizer was arrested and subsequently disappeared.

An alien qualifies for asylum if she is unable or unwilling to return
to the country of her nationality "because of persecution or a well-
founded fear of persecution on account of race, religion, nationality,
membership in a particular social group, or political opinion." 8
U.S.C.A. § 1101(a)(42)(A) (West Supp. 1997). The well-founded fear
standard contains both a subjective and an objective component. See
INS v. Cardoza-Fonseca, 480 U.S. 421, 430-32 (1987). The subjec-
tive element requires a genuine fear on the part of the alien. See
Figeroa v. INS, 886 F.2d 76, 79 (4th Cir. 1989). The objective com-
ponent requires credible, specific, and direct evidence supporting a
reasonable fear that the alien faces persecution. See id.; Huaman-
Cornelio v. Board of Immigration Appeals, 979 F.2d 995, 999 (4th
Cir. 1992).

A trier of fact's credibility determinations made in deportation pro-
ceedings must be supported by substantial evidence. See Figeroa, 886
F.2d at 78. We must uphold the Board's decision if it is supported by
substantial evidence from the record as a whole. See Huaman-
Cornelio, 979 F.2d at 999. The reviewing court can reverse the Board
only if the evidence "`was so compelling that no reasonable factfinder
could fail to find the requisite fear of persecution.'" Id. (quoting INS
v. Elias-Zacarias, 502 U.S. 478, 481 (1992)).

We conclude that substantial evidence supports the Board's finding
that Ashu was not credible and furthermore that she failed to show
that she was persecuted or has a well-founded fear of future persecu-
tion on account of the statutory grounds. There were numerous incon-
sistencies between Ashu's testimony and her application for asylum
and written statement. See Tarvand v. INS, 937 F.2d 973, 975 (4th
Cir. 1991). In support of her claim that she was persecuted and feared
future persecution, Ashu testified that she was a member of CAM,
was detained in March 1993, and that her cousin was killed for his
participation in a protest; however, she failed to mention these allega-
tions in her application and written statement. Furthermore, there are
inconsistencies between the background information in the record and
her claims. For example, the background information does not sup-

                    3
port her claims that there were large-scale detentions following the
protests in which she participated. Given the inconsistencies, substan-
tial evidence supports the Board's finding that Ashu was not credible.
See Matter of Ho, 19 I. & N. Dec. 582, 591 (B.I.A. 1988). Because
Ashu failed to present credible testimony demonstrating a genuine
fear of persecution, she failed to meet the subjective component of the
well-founded fear standard. See Huaman-Cornelio , 979 F.2d at 999.

Regardless of whether Ashu's petition fails due to her lack of cred-
ibility, we find that substantial evidence supports the Board's conclu-
sion that Ashu was not persecuted and that she failed to meet her
burden of proving that she has a well-founded fear of persecution.
First, we determine that Ashu's allegations of brief detentions based
upon her political affiliations do not amount to past persecution. See
Skalak v. INS, 944 F.2d 364, 365 (7th Cir. 1991) (finding no persecu-
tion established where alien was jailed twice for interrogation and
detained three days on each occasion); Zalega v. INS, 916 F.2d 1257,
1260 (7th Cir. 1990) (concluding past detention, interrogation, and
economic disadvantage, not substantial enough to constitute persecu-
tion). Furthermore, we find that Ashu's evidence that her father was
detained because of his political opinion, her cousin was killed in a
protest, and her friend who was an SDF organizer was arrested and
then disappeared, is insufficient to establish that a reasonable person
in her circumstances would fear persecution on account of one of the
statutory grounds. See Huaman-Cornelio, 979 F.2d at 999. Accord-
ingly, we find that substantial evidence supports the Board's decision
denying asylum.

Because Ashu fails to meet the burden of proof for asylum, it is not
necessary for us to decide whether she meets the higher standard for
withholding of deportation under 8 U.S.C.A. § 1253(h) (West Supp.
1997). See Cardoza-Fonseca, 480 U.S. at 430-32; Rivera-Cruz v. INS,
948 F.2d 962, 969 (5th Cir. 1991).

We affirm the Board's decision denying Ashu asylum and with-
holding of deportation but granting voluntary departure. We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid the decisional process.

AFFIRMED

                    4